1
2                                                                      JS-6
3
4
5
6
7
8                           UNITED STATES DISTRICT COURT
9                         CENTRAL DISTRICT OF CALIFORNIA
10
11    WILLIAM JOE LONG,                            Case No. 2:20-cv-01133-FMO-KES
12                 Petitioner,
13          v.                                                 JUDGMENT

14    GEORGE JAIME, Warden,
15                 Respondent.
16
17
18         Pursuant to the Court’s Order Accepting Report and Recommendation of the
19   United States Magistrate Judge,
20         IT IS ADJUDGED that the Petition is dismissed without prejudice to
21   Petitioner filing a civil rights complaint raising the same claims for relief.
22
23   DATED: March 19, 2020                   ___________/s/_______________________
24                                           FERNANDO M. OLGUIN
                                             UNITED STATES DISTRICT JUDGE
25
26
27
28
